 LOCAL 186,ET AL.,TEAMSTERS35Local Unions Nos. 186, 381, 396, 467, 542, 572, 871,898, 952 and 982, affiliatesof theInternationalBrotherhoodof Teamsters, Chauffeurs, Warehouse-men and Helpersof America, and Frank Matula,Secretary-Treasurer, Local Union 396, Internation-alBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpersof America (United ParcelService)and RussellH. Breton. Case 31-CB-949August 29, 1975SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND PENELLOOn May 22, 1973, the National Labor RelationsBoard issued its Decision and Order in the above-entitled proceeding,' finding that Respondents LocalUnion 396 and Frank Matula had engaged in andwere engaging in certain unfair labor practices in vio-lation of Section 8(b)(1)(A) of the National LaborRelations Act, as amended, including,inter alia,re-fusing to process a grievance filed against the Com-pany by nine of its feeder drivers. The Board furtherordered that Respondents cease and desist therefromand take certain affirmative action to remedy the un-fair labor practices, including specifically that Re-spondents proceed promptly to arbitration with theCompany with respect to the grievance and "permit[the grievants] to have their own counsel at the arbi-tration proceeding, the reasonable costs of legal feestherefor to be paid by Respondent Local Union 396only."Thereafter, on January 22, 1975, the United StatesCourt of Appeals for the Ninth Circuit enforced theBoard's Order in all respects with the exception ofthe above-quoted provision, and remanded the mat-ter to the Board for further findings.2 In so doing, thecourt stated, in relevant part:Our inquiry, however, does not end with ourconclusion that the order compelling the Unionto pay counsel fees was within the zone of dis-cretion committed to the Board. The particularorder must be scrutinized to enable us to decidewhether, in the circumstances of this case, theBoard abused its discretion. The aggrieved em-ployees are entitled to the kind of representationthat they would have had in processing theirgrievances but for the Union's unfair labor prac-tices.Would they have been represented by alawyer, a paraprofessional, or both? If they'203 NLRB 799.2509 F.2d 1075would not have been represented by a lawyer, isthere some other circumstance that sustains theBoard's order compelling the payment ofattor-neys'fees as opposed to fees for a paraprofes-sional?Would it be feasible and in the interestof all concerned to award payment of fees for asingle attorney or single paraprofessional to rep-resent all of the aggrieved employees if theirgrievances are identical? The record before usdoes not disclose what the facts are that bear onthese questions, nor does it otherwise enable usto determine the rationale of the Board in issu-ing the challenged order. A limited remand totheBoardwillafford it "the opportunity,through additional evidence or findings, to re-frame its order better to effectuate that [nationallabor] policy" ... 3Subsequently, on March 8, 1975, Respondents pe-titioned the Supreme Court of the United States forcertiorari and, on May 19, 1975, the Supreme Courtdenied Respondents' petition. Thereafter, on May29, 1975, the Board issued a notice to the parties re-questing that they file statements of position with re-spect to the matters raised by the court's remand.The Charging Party, the General Counsel, and Re-spondents have filed responses thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon consideration of the issues raised by thecourt's remand, and in light of the entire record inthis proceeding including the parties' statements ofposition, we make the following findings:The record discloses that there exist questions offact, including the interpretation of the same provi-sions of the collective-bargaining agreement, whichare common to all nine grievants; that all the griev-ants joined in filing a single grievance under thatcontract; and that one grievant, on behalf of himselfand the other grievants, filed the unfair labor prac-tice charges herein. It is thus clear that all the griev-ants share an identity of interests and have pursuedthose interests on a joint basis in the past. In thesecircumstances, we find that it will best effectuate thepurposes of the Act to provide for a single repre-sentative for all nine grievants at the arbitrationproceeding.We further find that grievants are entitled to selectan attorney, rather than a paraprofessional, as theirrepresentative in that proceeding. In this regard, it isevident from an examination of the facts as de-scribed in our previous Decision that the issues to be' id at 1079220 NLRB No. 3 36DECISIONSOF NATIONALLABOR RELATIONS BOARDdetermined in the arbitration proceeding involve par-ticularly complex matters of contract interpretation.Respondents in their statement of position make theassertion, which no party disputes, that RespondentLocal Union 396 has a practice of utilizing one of itsbusiness agents,i.e.,a paraprofessional,to processgrievances in arbitration proceedings arising underthe contract.From this premise,Respondents con-tend that,consistent with a motion of "equal repre-sentation,"the grievants are entitledonly to the typeof representation that they would have been affordedbut for Respondents'unfair labor practices and that,therefore, the Board should provide that the griev-ants be represented by a paraprofessional rather thanan attorney. We disagree.The business agents of Respondent Local Union396, by virtue of their experience in administering thecontract here in dispute,possess a particular exper-tise with respect to matters arising thereunder and, inusual circumstances,presumably wouldrepresent theemployees'interests in such matters in a competentand vigorous manner. However, we have previouslyfound,and the court has agreed,that the grievantsare entitled to independent representation at the ar-bitration proceeding because of Respondents' dis-crimination against them.Notwithstanding the possi-bilitythattheservicesofan independentparaprofessional might be available to the grievants,we are unwilling to assume that paraprofessionalswho are not affiliated or otherwise associated withRespondents possess an expertise with respect to theinstant contract comparable to that of businessagents of RespondentLocal Union 396.In these cir-cumstances,we conclude that an order requiring Re-spondents to permit the grievants to have a singleattorney of their own choosing as their representativeat the arbitration proceeding and requiring Respon-dent Local Union 396 to pay the reasonable costs oflegal fees therefor is necessary to ensure that thegrievants are afforded the independent and adequaterepresentation to which they are entitled. We, there-fore, shall amend our previous Order in this proceed-ing to conform herewith.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby affirms its Order issued in thisproceeding on May 22, 1973, as amended below:1.Substitute the following for paragraph 2(b):"(b) Permit the above-named feeder drivers tohave a single attorney of their own choosing as theirrepresentative at the arbitration proceeding, the rea-sonable costs of legal fees thereforto be paid by Re-spondent Local Union 396 only."2.Substitute the attached notice for the originalnotice.CHAIRMAN MURPHY,concurring:Ordinarily I would not find that individual griev-ants should be permitted to retain counsel of theirown choosing to act as their representative in an ar-bitration proceeding with the union required to payreasonable costs thereof.Cf.Acuff,et al.v.UnitedPapermakers and Paperworkers,AFL-CIO,404 F.2d169 (C.A.5, 1968),cert.denied 394 U.S. 987(1969).However,under the facts of this case and at thisstage of the proceeding,Iagree with the Decisionand Order of my colleagues herein.APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a hearing that we violated Federal law by refus-ing to represent bargaining unit employees and byrefusing to process their grievances because theywere not members of Local 396 and because theythreatened to file and did file a charge with the Na-tional Labor Relations Board:WE WILL NOT fail or refuse to process anyemployee'sgrievance because of his nonmem-bership in Local 396 or because he takes hisproblem to the National LaborRelations Board.WE WILL NOT in any like or related mannerrestrain or coerce any employee in the exerciseof Section 7 rights guaranteed him by the Na-tional Labor Relations Act.WE WILL proceed promptly to arbitration onthe grievancefiledMarch 6, 1972, by William R.Cady, William Page, John Wetzel, Eddie Harri-son,Dick Jacobs, Dan Dwyer,Russell Breton,Eugene Saddler, and Howard Swain.WE WILL permit the above-named feeder driv-ers to have a single attorney of their own choos-ing as their representative at the arbitration pro-ceeding,the reasonable costs of legal feestherefor to be paid by Respondent Local Union396 only.All employees in any bargaining unit representedby this Union are by law entitled to and will receivefrom this Union nondiscriminatory representation inthe processing of their grievances and otherwise.LOCAL UNIONNo. 396, INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA